Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
2.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification (see p. 20-23; table 1;  p.45-46 and p. 48) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

DETAILED ACTION
Status of Application/Election/Restrictions
3.	Applicant’s election without traverse of Group I (claims 10-17) and myocardial infarction in the reply filed on October 26, 2021 is acknowledged. 
Claims 1-9 are canceled. Claims 10-18 are pending. Claim 18 is withdrawn without traverse (filed 10/26/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. In addition, claim 16 is withdrawn without traverse (filed 10/26/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/21. 
4.	Claims 10-15 and 17 are under examination with respect to myocardial infarction in this office action.

Specification
5.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

7. 	The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
In this case, the attempt to incorporate subject matter of sRAGE into this application by reference to different GenBank Accession Nos. on p. 9 of the 
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

Claim Objections
8.	Claims 11-12 and 14-15 are objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Claims 11-12 depend from independent claim 10 and claims 14-15 depend from independent claim 13. However, claim 10 or 13 is limited to sRAGE-secreting stem cell whereas claims 11-12 or 14-15 recite embryonic stem cells (ESCs), adult stem cells (ASCs) and induced pluripotent stem cells (iPSCs), which are any ESCs, ASCs and 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10-12 and 14-15 are indefinite because:
i. Claim 10 recites the limitation "“the secretion of AGE…..” in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
ii. The limitation “…cell death (apoptosis)” recited in claim 10 is unclear because the limitation “cell death” can be necrosis or apoptosis, and the mechanisms for necrosis and apoptosis are different in view of Fink et al. (Infect. Immun. 2005; 73:1907-
iii. Claims 11-12 and 14-15 recited both broad and narrow limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 11-12 recite the broad recitation  “embryonic stem cells (ESCs), adult stem cells (ASCs) and induced pluripotent stem cells (iPSCs)” and “an induced pluripotent stem cell (iPSC) or a mesenchymal stem cell (MSC)” respectively because the recited ESCs, ASCs and iPSCs can be any ESCs, ASCs and iPSCs, and are not limited to sRAGE-secreting-ESCs, -ASCs and -iPSCs; and the claims also depend from independent claim 10 that recites “sRAGE-secreting stem cell”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The same reasons apply to claims 14-15. 


  Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-12 and 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11-12 depend from independent claim 10 and claims 14-15 depend from independent claim 13. However, claim 10 or 13 is limited to sRAGE-secreting stem cell whereas claims 11-12 or 14-15 recite ESCs, ASCs and iPSCs, which are any ESCs, ASCs and iPSCs, and are not limited to sRAGE-secreting-ESCs, -ASCs or -iPSCs and do not further limit the subject matter of the claim upon which it depends. In addition, while claim 12 depends from claim 11 and claim 15 depends from claim 14, claim 11 and 14 do not recite mesenchymal stem cells and thus claims 12 and 15 do not further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112

11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 13-15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for recovering movement ability deficits based on rotarod and pole tests and increasing neuronal survival in SN and CS regions in an animal model of mouse PD-induced by rotenone by administration of sRAGE-secreting mesenchymal stem cells derived from umbilical cord (sRAGE-secreting UC-MSCs) to the mouse model of PD-induced by rotenone as compared to a untreated rat model of PD or a normal control rat or enabling for reducing myocardial infarction area and fibrosis range in an animal model of rat myocardial infarction by administration of sRAGE-secreting UC-MSCs to the rat model of myocardial infarction as compared to administration of GFP-UC-MSCs, does not reasonably provide enablement for a method of preventing or treating all forms of neurologic diseases or cardiovascular disease by administration of sRAGE-secreting stem cells as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. In addition, the specification does not enable the invention of claims 13-15 and 17 that is directed to a method of preventing or curing.
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 13-15 and 17 are drawn to a method for preventing or treating a neurologic disease or a cardiovascular disease, the method comprising a step of administering to a subject in need thereof advanced glycation end products (sRAGE)-secreting stem cells or a cell culture thereof. The claims encompass a method of preventing a neurologic disease or a cardiovascular disease including myocardial infarction and also encompass a method of curing in view of paragraphs [0178]-[0179] of the instant specification.
The instant invention is based on findings that administration of sRAGE-secreting mesenchymal stem cells derived from umbilical cord (sRAGE-secreting UC-MSCs) to an animal model of mouse PD-induced by rotenone resulted in recovering movement ability deficits based on rotarod and pole tests and increasing neuronal survival in SN and CS regions as compared to untreated PD mice or normal mice (example 2, paragraphs [0246]-[0255], figures 4-8); administration of sRAGE-secreting UC-MSCs to an animal model of rat myocardial infarction resulted in reduction of myocardial infarction area and fibrosis range as compared to administration of GFP-UC-MSCs (example 10, paragraphs [0306]-[0309], figure 17); administration of sRAGE to an animal model of rat lower limb ischemia resulted in reduced expression of RAGE and TUNEL as compared to administration of AGE-Albumin or with no sRAGE  (example 11, 
First, Applicant is not enabled for a method of preventing or treating including preventing a person from getting a neurologic disease or a cardiovascular disease. The instant claims recite the limitation “preventing or treating a neurologic disease or a cardiovascular disease…", which encompasses preventing a neurologic disease or a cardiovascular disease including myocardial infarction and also encompass a method of curing in view of paragraphs [0178]-[0179] of the instant specification. However, neither the specification nor the prior art provides guidance as to how to prevent a person from having a neurologic disease or a cardiovascular disease caused by all possible mechanisms or cure the person having a neurologic disease or a cardiovascular disease caused by all possible mechanisms.  Any individual has a potential to develop any neurologic disease or cardiovascular disease caused by all possible mechanisms. Applicant fails to teach how to identify or predict when and which one of us would be susceptible to such a disease or developing the disease, and predict when we would need administration of the claimed sRAGE-secreting stem cells or a cell culture thereof to prevent the disease. Neither the specification nor the prior art teaches that administration of the claimed sRAGE-secreting stem cells can prevent a person from -amyloid deposits and neurofibrillary tangles in AD. They include genetic mutations affecting the processing of APP or other molecules involved in protein processing and targeting in view of Henstridge et al. (see p. 94, Henstridge et al., Nat. Rev. Neurosci. 2019; 20: 94-107), Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650). If the cause is due to genetic deficits or mutations, it is impossible to prevent a person from getting or developing AD because the gene mutation or gene deficiency is a natural process result. In addition, there are many factors involved in molecular mechanisms contributing to different forms of cardiovascular diseases. They include genetic mutations affecting the processing of APP or other molecules involved in protein processing and targeting in view of Shah et al. (see p. 1, abstract; p. 3-21; Shah et al., Circ. Res. 2016; 118:1808-1829. doi:10.1161/CIRCRESAHA.116.306923). If the cause is due to genetic deficits or mutations, it is impossible to prevent a person from getting or developing different forms of cardiovascular diseases because the gene mutation or gene deficiency is a natural process result. The specification fails to provide sufficient guidance as to enable one of skill in the art to practice the invention as it pertains to a method of prevention. Further, 
Second, based on the specification and the prior art, Applicant is enabled for reducing neuronal cell death in SN or CS regions of a rat model of PD and recovering mobility deficit in the rat model of PD after administering sRAGE-secreting MSCs to the rats as compared to rats with no treatment or normal controls or reducing myocardial infarction area and fibrosis range in an animal model of rat myocardial infarction by administration of sRAGE-secreting UC-MSCs to the rat model of myocardial infarction as compared to administration of GFP-UC-MSCs. The claims are not limited to the methods set forth above but also encompass preventing and treating all forms of neurological diseases including all forms of AD or PD caused by any possible mechanisms and all forms of cardiovascular diseases caused by any possible mechanisms. However, the specification fails to provide sufficient guidance to enable one of skill in the art to practice the full scope of the invention without undue experimentation because of the complexity and unpredictability of the diseases and failure to provide support a correlation between the model of rat PD or the model of rat myocardial infarction and the pathogeneses or causes of other forms of neurologic diseases including all forms of AD or PD in vivo or other forms of cardiovascular diseases in view of Falkenburger et al. (see p. 261, summary; Falkenburger et al., J. st col, 2nd paragraph), Sarter (see p. 645, abstract) and Shah et al. (See p. 1, abstract; p. 3-21). 
Each type of animal models of neurologic diseases or cardiovascular diseases only reflects part of pathogenesis of the disease as taught by Tayebati (see p. 106, 1st col, 2nd paragraph), Sarter (see p. 645, abstract) and Shah et al. (See p. 1, abstract; p. 3-21). Applicant obviously intended to treat all forms of neurologic diseases including all forms of AD or PD and all forms of cardiovascular diseases by using the claimed sRAGE-secreting stem cells. However, the specification fails to provide a well-established correlation among different forms of neurologic diseases including different forms of AD or PD caused by different mechanisms and different forms of cardiovascular diseases caused by different mechanisms. The specification fails to establish that different forms of neurologic diseases including different forms of AD or PD caused by different mechanisms or different forms of cardiovascular diseases can be treated by the same drugs or same conditions or have the same effects in response to the same drugs. Thus, it is unpredictable whether one treatment for one specific disorder can be applied to another disorder, indicating undue experimentation is required by a skilled artisan while practice the claimed invention. 
While the skill level in the art is high, the level of predictability is low. The molecular mechanisms underlying different neurodegenerative diseases are unclear. For example, the molecular mechanisms underlying cognitive dysfunction or dementia of AD are unclear (see p. 94; Henstridge et al. Nat. Rev. Neurosci. 2019; 20: 94-107). The specification provides insufficient guidance to demonstrate that administration of the claimed sRAGE-secreting stem cells can treat cognitive dysfunction or dementia in 
In addition, it is known that fully developed animal models for neurodegenerative diseases are still lacking especially for AD because the complexity of the disease and deficiency of characterized cognition (see p. 403, abstract. Anger. Neurotoxicology 1991. 12: 403-13). For example, the animal model of brain amyloidosis induced by acute or infusion of A as described in the instant case could only be used to screening for inhibiting the formation of A but not for evaluating the generation of A by the effects of -and -secretase, which is another molecular mechanism for the pathogenesis of AD (see p. 106, 1st col, 2nd paragraph, Tayebati. Mech. Ageing Dev. 2006. 127: 100-8). The art also recognizes that although the Morris water maze behavioral test is a popular choice used in studies determining effects of learning and memory, the test has been disappointing in the predictive validity of data from animal tests on learning and memory used to discover and characterize drugs for the treatment of cognitive impairment and dementia in clinical testing.  The animal tasks generate a high rate of false positive (see p. 646, 2nd col. 2nd paragraph, Sarter. Neurosci. and Biobehav. Rev. 2004. 28: 645-650) and the validity of the test itself is also a part of the research process (see p. 645, abstract, Sarter. Neurosci. and Biobehav. Rev. 2004. 28: 
Further, Moore et al. teach that the pathogenesis of PD can be familial and associated with different gene deficits including a-synuclein, parkin, PINK1, LRRK, NR4A2 etc. (see p. 59-71, Moore et al., Annu. Rev. Neurosci. 2005; 28:57-87), due to oxidative stress resulting production of ROS and mitochondrial dysfunction or could be due impairment of ubiquitin-proteasome system (see p. 72-74, in particular). While several models of PD have been created and used for evaluation of drugs on PD or pathogeneses of PD, none of the currently available models of PD completely reflect the PD in humans (see p. 1. Jagmag et al., Front. Neurosci. 2016; 9:503. Doi:10.3389/fnins.2015.00503). In addition, Potashkin et al. teach that current animal models do not replicate the true pathophysiology occurring in idiopathic PD and thus the results from animal models often do not translate to the clinic (see p.1, abstract; Potashikin et al., Parkinson’s Disease, 2011; 658083; doi:104061/2011/658083). For example, while toxin model induced by 6-OHDA, can reproduce behavioral deficits of PD, the effect of 6-OHDA does not mimic the progressive loss seen in PD (see p. 3, in 
In this case, Applicant is enabled for recovering movement ability deficits based on rotarod and pole tests and increasing neuronal survival or decreasing neuronal cell death in SN and CS regions in an animal model of mouse PD-induced by rotenone or reducing myocardial infarction area and fibrosis range in an animal model of rat myocardial infarction by administration of the claimed sRAGE-secreting stem cells to the animal. However, the specification fails to provide sufficient guidance or evidence to demonstrate that all forms of AD or PD caused by different mechanisms can be treated or prevented by the claimed sRAGE-secreting stem cells because there is no well-established correlation between reduction of neuronal cell death in SN and CS regions in an animal model of mouse PD-induced by rotenone or reducing myocardial infarction area and fibrosis range in an animal model of rat myocardial infarctionby the claimed sRAGE-secreting stem cells and pathogeneses or causes of other neurological diseases, other forms of AD or PD, or other forms of cardiovascular diseases caused by different mechanisms. Since the pathogenesis of other neurological diseases, other forms of AD or PD, or other forms of cardiovascular diseases caused by different mechanisms is complex and the causes of dementia/cognitive dysfunction in AD have not been deciphered and the causes of other neurological diseases, other forms of AD or PD, or other forms of cardiovascular diseases caused by different mechanisms are equally complex, it is unpredictable whether the reduction of neuronal cell death in SN and CS regions in an animal model of mouse PD-induced by rotenone or reducing myocardial infarction area and fibrosis range in an animal model of rat myocardial by the claimed sRAGE-secreting stem cells can be applied to other forms of neurologic diseases, other forms of AD or PD or other cardiovascular diseases caused by other mechanisms and whether administration of the claimed sRAGE-secreting stem cells can treat all forms of neurologic diseases, all forms of AD or PD or all forms of cardiovascular diseases caused by other mechanisms, indicating that undue experimentation is required while practicing the claimed invention. Thus, it is unpredictable whether the claimed sRAGE-secreting stem cells can treat all forms of neurologic diseases and all forms of cardiovascular diseases because each medication can only effectively act on its specifically corresponding mechanisms for the diseases. Neither the specification nor the prior art provides sufficient guidance to enable a skilled artisan to practice the full scope of the claimed invention without undue experimentation because the functional correlation between the claimed sRAGE-secreting stem cells and other medications for different diseases is unknown. 
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the limited examples, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the full scope of the claimed invention as it pertains to a method for preventing or treating a neurologic disease or a cardiovascular disease by the claimed sRAGE-secreting stem cells.  


Claim Rejections - 35 USC § 112
12.	Claims 13-15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 13-15 and 17 encompass preventing or treating a genus of neurologic disease and a genus of cardiovascular disease. Applicant has not disclosed sufficient species for the broad genus of neurologic diseases and the broad genus of cardiovascular disease. The specification only discloses that the neuronal cell death or mobility deficit in an animal model of PD can be reduced after administration of sRAGE-secreting MSCs (example 2) and myocardial infarction and fibrosis range in an animal model of myocardial infarction can be reduced after administration of sRAGE-secreting- MSCs or -iPSCs in the claimed method. However, the claims are not limited to PD or myocardial infarction set forth above but also encompass preventing or treating undefined neurologic diseases and undefined cardiovascular diseases.  
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 

An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of a method of recovering movement ability deficits based on rotarod and pole tests and increasing neuronal survival in SN and CS regions in an animal model of mouse PD-induced by rotenone by administration of sRAGE-secreting mesenchymal stem cells derived from umbilical cord (sRAGE-secreting UC-MSCs) to the mouse model of PD-induced by rotenone as compared to a untreated rat model of PD or a normal control rat and a method for reducing myocardial infarction area and fibrosis range in an animal model of rat myocardial infarction by administration of sRAGE-secreting UC-MSCs to the rat model of myocardial infarction as compared to administration of GFP-UC-MSCs. However, Applicant is not in possession of preventing or treating other undefined or characterized neurologic diseases or cardiovascular diseases. The specification fails to provide sufficient descriptive information of well-established correlation between other undefined or characterized neurologic diseases or cardiovascular diseases and increasing neuronal survival in SN and CS regions in an animal model of mouse PD-induced by rotenone or reducing myocardial infarction area and fibrosis range in an animal model of rat myocardial infarction by administration of sRAGE-secreting UC-MSCs. Furthermore, the prior art does not provide compensatory st col, 2nd paragraph), Sarter (see p. 645, abstract) and Shah et al. (See p. 1, abstract; p. 3-21) set forth above. Since the common characteristics/features of other neurologic diseases or cardiovascular diseases and their correlation with the animal model of PD-induced by rotenone or the animal model of rat myocardial infarction are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of neurologic diseases or cardiovascular diseases treated in the claimed method.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

	
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2014/0234343, published on Aug 21, 2014, filed Nov 12, 2012; was also issued as US9371387) in view of Wang et al. (Int. J. Clin. Exp. Pathol.. 2015; 8:12028-12040, as in IDS) and Haider et al. (Mol. Pharmaeutics. 2011; 8:1446-1457). 
Lee et al. (US2014/0234343) teaches methods of treating ischemic heart diseases, comprising administering to a subject suffering from ischemic heart diseases including myocardial infarction a composition comprising an inhibitor of RAGE including soluble RAGE (sRAGE) or anti-RAGE antibody to the subject, wherein the ischemic heart disease includes coronary artery disease, ischemic heart disease, stable angina, unstable angina, variant angina, myocardial infarction, sudden death, sudden cardiac death, cardiac arrest, and heart attack, which are cardiovascular diseases, which related to claims10-15 and 17 (see paragraphs [0034]-[0043]; examples 3-4 and 6, p. 7-8 claims 9-20, in particular). Lee also teaches suppressing the secretion of AGE-albumin that causes inflammation or inhibiting AGE-albumin-induced cell death or apoptosis  by sRAGE (see paragraphs [0058], example 4).  
But Lee does not teach using stem cells that secret sRAGE including embryonic stem cells (sRAGE-secreting ESCs), adult stem cells (sRAGE-secreting ASCs), mesenchymal stem cells (sRAGE-secreting MSCs) or induced pluripotent stem cells (sRAGE-iPSCs) to deliver sRAGE or a cell culture thereof as recited in claims 10-15. 
While Lee does not teach using sRAGE-secreting stem cells including sRAGE-secreting-ESCs, -ASCs, -MSCs or -iPSCs to deliver sRAGE as recited in claims 10-15, Wang et al. and Haider et al. teach these limitations and provide motivation and an expectation of success in using sRAGE-secreting stem cells including sRAGE-
Haider et al. teach that different types of stem cells including embryonic stem cells (ESCs), umbilical cord stem cells (UCSCs), adult stem cells (ASCs), induced pluripotent stem cells (iPSCs), and mesenchymal stem cells (MSCs) can be used for treatment of cell therapy in cardiovascular diseases including myocardial infarction (p. 1446-1449). Haider also teaches that stem cells are easier to harvest abundantly and can be used for treating different cardiovascular diseases including ischemic heart diseases including myocardial infarction, and can also be used as genetic delivery tools to deliver therapeutic molecules to cross for treatment of cardiovascular diseases including ischemic heart diseases including myocardial infarction via a viral vector including lentivirus, retrovirus or adenovirus-based delivery systems or via non-viral methods (see p. 1449-1453, tables 2-3).
Wang et al. teach sRAGE-overexpressing mesenchymal stem cells (i.e. sRAGE-secreting MSCs) for anti-inflammation treatment (see p.12028, abstract; p. 12029; p. 12031, 2nd col. 2nd paragraph; 12033, figure 5; p. 12035, figure 7, 1st col. to 2nd col., 1st paragraph, in particular).

The person of ordinary skill would have had a reasonable expectation of success in selecting sRAGE-secreting-ESCs, -ASCs, -MSCs or -iPSCs to deliver sRAGE for the treatment of cardiovascular diseases including ischemic heart diseases including myocardial infarction in the Lee’s method to treat cardiovascular diseases including ischemic heart diseases including myocardial infarction because Lee’s method requires sRAGE for treatment of cardiovascular diseases including ischemic heart diseases including myocardial infarction, and Haider teaches that stem cells including ESCs, ASCs, MSCs or iPSCs provide both benefits for treatment of cardiovascular diseases including ischemic heart diseases including myocardial infarction and simultaneously 
Thus, it is obvious to combine two prior art elements (i.e. sRAGE, MSCs, sRAGE-secreting-ESCs, -ASCs, -MSCs or -iPSCs) according known methods (i.e. Lee’s method of treating cardiovascular diseases including ischemic heart diseases including myocardial infarction using sRAGE, and Haider’s and Wang’s method’s method of treating cardiovascular diseases including ischemic heart diseases including myocardial infarction using ESCs, ASCs, MSCs or iPSCs, and the ESCs, ASCs, MSCs or iPSCs can also serve as a delivery tool to deliver a therapeutic protein or factor for treating cardiovascular diseases including ischemic heart diseases including myocardial .
   
Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For 

Claims 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of copending Application No. 16/608813. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 16/608813 and the instant claims recite the same method steps and appear to be directed to achieving the same goal, such as preventing or treating Alzheimer’s disease (AD) or preventing or treating a neurological diseases including AD. The method for preventing or treating AD comprising administering a patient in need thereof a stem cell comprising a gene encoding sRAGE and secreting sRAGE in 16/608813 anticipate the method of preventing or treating a neurological disease including AD comprising administering to a subject in need thereof a sRAGE-secreting stem cell in instant claims because AD is a neurologic disease and a stem cell comprising a gene encoding sRAGE and secreting sRAGE is a sRAGE-secreting stem cell. While not identical, the claims of the instant application and the copending application encompass an invention overlapping in scope. Thus the instant and copending Application claim a non-distinct invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

16.	NO CLAIM IS ALLOWED.


Lee et al. (US9371387, issued June 21, 2016, filed Nov 12, 2012) teach methods of treating ischemic heart diseases, comprising administering to a subject suffering from ischemic heart diseases including myocardial infarction a composition comprising an inhibitor of RAGE including soluble RAGE (sRAGE) or anti-RAGE antibody to the subject, wherein the ischemic heart disease includes coronary artery disease, ischemic heart disease, stable angina, unstable angina, variant angina, myocardial infarction, sudden death, sudden cardiac death, cardiac arrest, and heart attack, which are cardiovascular diseases, which related to claims10-15 and 17 (see abstract; col. 6, line 46 to col. 8, line 37; col. 10-13, examples 3-4 and 6, in particular). Lee also teaches suppressing the secretion of AGE-albumin or inhibiting AGE-albumin-induced cell death or apoptosis by sRAGE (see col. 11-12, example 4 and col. 13, example 6, in particular).  

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

Chang-Yu Wang
December 3, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649